Citation Nr: 0518291	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  94-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had verified active service from August 1969 to 
February 1972, during which time the veteran apparently 
served in the Republic of Vietnam during 1970 and 1971.  
Although the exact dates of the veteran's Vietnam service 
have never been verified, the record does reflect that in 
January 1971, the veteran was authorized the Army 
Commendation Medal in conjunction with active service in the 
Republic of Vietnam.  From April 1972 to April 1975, the 
veteran had inactive duty with the Army National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the RO which denied 
the veteran's claim to reopen the issue of service connection 
for PTSD.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1993.  A transcript of his 
testimony is associated with the claims file.  

In January 1997, the Board reopened the veteran's claim of 
service connection for PTSD and remanded the matter to the RO 
for additional development of the record.  The necessary 
development was not completed at the RO, and the Board again 
remanded the veteran's claim of service connection for PTSD 
to the RO in January 2000.  The case was again returned to 
the Board with the necessary development uncompleted, and the 
Board, for a third time, remanded the case back to the RO in 
November 2003.  

After completion of the requested development, the RO 
continued to deny the claim, issued a Supplemental Statement 
of the Case in February 2005, and returned the case to the 
Board for further appellate consideration.






FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat with the enemy while in service.

2.  The veteran has a diagnosis of PTSD that is not based on 
any confirmed stressor related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
PTSD, based on stressful experiences during active service in 
Vietnam.  

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for PTSD, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in April 
2002 and August 2004 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2002 and August 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The April 2002 and August 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed condition.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  The RO has obtained, or 
attempted to obtain, all records identified by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the initial unfavorable rating decision specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 38 
C.F.R. § 3.159(b)), the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disability.  In the 
August 2004 letter, he was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim prior 
to the initial unfavorable rating decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.





II.  Factual Background

A review of the veteran's report of examination prior to 
service, his service medical records, and his report of 
examination on separation from service revealed no findings 
or complaints indicative of psychiatric problems.  The 
veteran's DA Form 20 confirms that the veteran had active 
service from August 1969 to February 1972, but it does not 
confirm service in the Republic of Vietnam.  Additional 
attempts to verify Vietnam service have been unsuccessful, 
and the Board now believes that additional efforts would be 
futile.  Nonetheless, the Board notes that the veteran's 
claims file contains a copy of General Orders, Number 51, 
issued on January 4, 1971 which lists the veteran as one of 
multiple servicemen who received the Award of the Army 
Commendation Medal for service in Vietnam from September 1, 
1970 to December 1, 1970 for meritorious achievement in 
connection with military operations against a hostile force.  
In light of the foregoing, it is apparent that the veteran 
had active service in Vietnam in 1970.  

A review of the veteran's statements and post-service medical 
records indicates that an August 1974 VA examination found 
that he was psychiatrically normal.  In May 1977, the veteran 
submitted a claim for service connection for a nervous 
condition.  During a June 1977 VA consultation, the physician 
reported that the veteran was preoccupied with his service 
experiences, and diagnosed anxiety reaction.  The veteran was 
seen in May and June 1985 with complaints of nervous problems 
including insomnia.  The assessment was possible nervous 
disorder related to Vietnam.

In a November 1985 statement, the veteran indicated that he 
had duty in Vietnam from June 1970 through June 1971.  He 
indicated that his stressors included being forced to sleep 
under heavy artillery and mortar firing.  He stated that 
since returning to civilian life, he has not been able to 
sleep at night and often dreams of the Vietnam experience.  
He reported that he had private treatment for this condition 
on or about November 1982, and VA hospital treatment in June 
1983.

In a December 1985 statement, the veteran indicated that his 
stressors included being involved in a combat ambush where a 
truck blew up and blood and pieces of human flesh were all 
over the road and sleeping under heavy artillery.  He stated 
that this occurred when he was assigned to transportational 
attachments from June 1970 through May 1971 with the 610th 
Transportation Company in Da Nang.  The veteran also noted 
that he was treated at a VA medical facility in Columbia, 
South Carolina in May and June 1985.

In February 1986, a VA special neuro-psychiatric examination 
diagnosed possible PTSD after noting that his stressors 
included seeing a truck and people blown up by a rocket and 
sleeping under artillery fire.  A July 1987 VA psychiatric 
examination diagnosed PTSD based on reported stressors 
including seeing troops get blown up by mines, being under 
constant fire while delivering Vietnamese back and forth to 
the hospital, and seeing a rocket hit a truck and kill 
everyone on board.

An August 1988 report from the Department of the Army, U.S. 
Army and Joint Services Environmental Support Group (ESG) 
noted that the veteran belonged to the 610th and 58th 
Transportation Companies, and 34th General Support Group.  
These groups primarily supported the 101st Airborne Division 
and the 23rd Infantry Division.  It noted that while the 
veteran was in Vietnam, enemy activity against subordinate 
units was light and had little adverse effect upon the 
operational mission.  There was no mention of any ambushes, 
mining incidents, or enemy activity involving the 610th 
Transportation Company during the veteran's tour.

In an October 1988 statement the veteran indicated that his 
primary duty was as a cook, but other duties included 
transporting civilians and picking up supplies.  He stated 
that in September 1970, he watched one of his co-workers burn 
himself in a propane heater explosion.  He also reported that 
he came in contact with a lot of GIs that were killed and 
that this has caused flashbacks, fear, and anger.

In October 1989, the Board denied the veteran's claim for 
service connection for PTSD. Subsequent to the Board denial, 
the veteran has submitted additional information including a 
more detailed account of his stressors.

In a January 1993 statement, he noted the following: he 
witnessed a gas stove explosion while with Company A, 410th 
Transport Co., Da Nang, South Vietnam in October 1971; while 
in a Quonset hut near the dock, an ammo ship docked at Red 
Beach on December 19, 1971 blew up and the veteran was sent 
to search for casualties; while with the 410th, an anti-
personnel mine exploded outside the compound; as a member of 
a patrol adjacent to Red Beach in January 1971, a member of 
the patrol stepped on a mine and blew out his groin.

In an April 1993 statement by a VA psychologist, a diagnosis 
of PTSD was indicated, based on the veteran's account of 
hostile periods in Vietnam, such as when he was sweeping for 
mines and saw friends and fellow soldiers get killed.

VA treatment records from September 1993 note that the 
veteran was having increased anxiety, agitation, sleep 
problems, and auditory hallucinations.  The impression was 
adjustment reaction with anxiety and war time recollections.  

At his personal hearing before a Hearing Officer at the RO in 
September 1993, the veteran reported that he served in 
Vietnam from June 1970 to June 1971.  The veteran reported 
that he slept in the barracks at night, except during mortar 
and rocket attacks, during which time he retreated to the 
bunkers.  The veteran also reported that after six months in 
Vietnam, one of his co-workers, nicknamed "Red" was blown 
up by an emergency cooking heater.  The veteran also reported 
that he witnessed a fellow soldier step on an anti-personnel 
mine and blow himself up. 

In December 1995 the veteran submitted a statement and a unit 
history of the 58th Transport Battalion, AM&S 34th General 
Support Group.  The documents showed that in November 1970, 
on Red Beach, an ammo barge exploded and debris washed 
ashore.

The RO attempted to verify the veteran's alleged stressors by 
requesting information from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), formerly known as 
ESG.  In a January 1998 reply, USASCRUR noted that U.S. Army 
casualty files listed several individuals with the surname 
"Red"; however, none were listed as being killed or injured 
during the time frame mentioned by the veteran.  

In a March 1998 reply, USASCRUR enclosed a copy of the 1970 
and 1971 Unit History submitted by the 610th Transportation 
Company, the veteran's unit of assignment during Vietnam.  
Also enclosed, were the monthly Unit History Reports 
submitted by the 610th Transportation Company for November 
and December 1970.  The histories revealed the unit's 
locations, missions, operations and significant activities.  
In addition, the histories documented that the 610th 
Transportation Company operated from the Viking Compound at 
Red Beach, Da Nang.  USASCRUR also enclosed a copy of the 
Unit History submitted by the 58th Transportation Battalion, 
the higher headquarters of the 610th Transportation Company.  
Also enclosed were the monthly Unit History Reports submitted 
by the 58th Transportation Battalion for January, February, 
March, April and September 1970.  The April report stated 
that a 140 mm enemy rocket hit the Viking Compound on April 
1, 1970.  

In a statement submitted by the veteran , received at the RO 
in October 1998, the veteran again reported that although he 
served as a cook in Vietnam, he was still under a lot of 
stress and experienced many stressful situations, such as 
seeing his co-worker get blown up by a gas stove, seeing 
fellow soldiers in the hospital with severe war wounds, and 
being under mortar and sniper fire day and night.  

In June 2002, the RO again attempted to verify the veteran's 
claimed stressors.  In a July 2002 response, USASCRUR 
essentially indicated that the information provided by the 
veteran was not sufficient enough to be able to verify any of 
the claimed stressors.  

The veteran was afforded a VA psychiatric examination in 
November 2002.  The examiner concluded that the veteran 
appeared to have established a significant amount of 
traumatic combat stressors, and he did present with a full-
blown PTSD complex.  The examiner noted that the veteran's 
treatment record was spotty, but that he had apparently been 
in some treatment.  The veteran was very confused and had 
cognitive loss of function, given his educational attainment.  
The examiner believed that some of the veteran's problems 
were due to emotional distress and possible pain-related loss 
of cognition due to chronic PTSD.  The examiner noted that 
the veteran was maintaining his work with a fair degree of 
success, although he may have been under-employed given his 
educational attainment.  He was quite withdrawn socially, and 
he related that to unpredictable anger, which appeared to be 
a sign of PTSD.  Overall, the examiner rated the veteran's 
PTSD as moderate.  He also had a noticeable alcohol problem, 
about which he had no insight.

In a January 2003 addendum to the November 2002 examination 
report, the examiner noted that, in making a diagnosis of 
PTSD, he relied heavily on the evidence of record showing 
complaints of and treatment for a nervous disorder in 1977.  
The examiner also noted that his diagnosis was based on the 
veteran's account of his stressful experiences in Vietnam.  

Additional VA and private treatment records were obtained and 
added to the claims file; none of which aid in the 
verification of the veteran's alleged stressors, and very few 
of which show treatment for PTSD.  

The RO again attempted to verify the veteran's alleged 
stressors through USASCRUR.  In a September 2004 reply, 
USASCRUR essentially noted that none of the veteran's alleged 
stressors could be verified based on the information the 
veteran provided.  


III.  Legal Criteria and Analysis

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

However, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

The veteran's separation papers reveal that he served on 
active duty from August 1969 to February 1972.  The veteran's 
MOS was that of a cook.  There is no indication that the 
veteran engaged in combat with the enemy.  Although the 
record reflects that the veteran received an Award of the 
Army Commendation Medal for service in Vietnam from September 
1, 1970 to December 1, 1970 for meritorious achievement in 
connection with military operations against a hostile force, 
the receipt of this award does not support the notion that 
the veteran engaged in combat with the enemy.  The award 
notes only that the veteran had meritorious achievement in 
connection with military operations against a hostile force.  
This does not confirm that the veteran actually participated 
in combat with a hostile force, or came under direct fire, 
and the veteran has never asserted such.  

As noted above, the RO has obtained the veteran's service 
medical records and they appear to be complete.  There is no 
indication in the service medical records that the veteran 
was ever diagnosed with, or treated for, PTSD or any other 
psychiatric disorder during service.  There is no evidence of 
any PTSD symptoms during service.

As noted herein above, medical evidence dated subsequent to 
service does show that the veteran is currently diagnosed 
with PTSD.  The diagnoses of PTSD have been based, generally, 
on the veteran's self-report of unverified combat-related 
incidences and uncorroborated individual experiences 
unrelated to combat during service in Vietnam.  

The veteran has reported stressors relating to fellow 
soldiers getting wounded or killed.  Also, the veteran 
reported that he was in stressful, life-threatening 
situations as noted hereinabove.  None of these stressors 
have been verified.  

Further on the issue of an in-service stressor, it is the 
distressing event, rather than the mere presence in a 
"combat zone," that constitutes a valid stressor.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen, 10 Vet. App. at 
141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the United 
States Court of Appeals for Veterans' Claims (Court) has held 
that corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, USASCRUR was unable to 
verify that the stressors as alleged by the veteran, and on 
which the PTSD diagnoses are based, occurred and the records 
or other competent evidence does not imply the veteran's 
personal exposure to combat.

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history is unsupported by the record.  When 
a medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, medical 
statements which accept a veteran's report as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

In sum, the evidence in this case reveals that there were no 
complaints, findings or diagnoses of PTSD during service.  
The post-service evidence of record reveals that the veteran 
has a diagnosis of PTSD based, generally, on the veteran's 
self-report of stressful combat (and non-combat) experiences 
in Vietnam.  None of the veteran's stressors have been 
verified.  The diagnoses of PTSD are not based on a verified 
stressor.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, the diagnosis is not based on any verified 
stressor during service.  There is no competent medical 
evidence which links the veteran's current PTSD to his active 
military service.  As such, the claim must be denied.

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.' 
"  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


